Citation Nr: 1229729	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  10-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation, under the provisions of 38 U.S.C.A. § 1151, for prostate cancer. 

2.  Entitlement to compensation, under the provisions of 38 U.S.C.A. § 1151, for Peyronie's disease/erectile dysfunction. 

3.  Entitlement to compensation, under the provisions of 38 U.S.C.A. § 1151, for urinary incontinence. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1953 to August 1954 and from March 1955 to November 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas. 

In October 2010, the Veteran testified during a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing is of record. 

This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002). 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Veteran presently seeks to establish entitlement to compensation, under the provisions of 38 U.S.C.A. § 1151, for (i) prostate cancer, (ii) Peyronie's disease/erectile dysfunction and (iii) urinary incontinence, as well as service connection for an acquired psychiatric disorder, to include depression. 

Claims Under 38 U.S.C.A. § 1151

Essentially, the Veteran maintains that his diagnosed prostate cancer, Peyronie's disease/erectile dysfunction and urinary incontinence were caused by irresponsible and unconscionable delays in treatment, testing and/or diagnosis. 

In response to the Board's January 2011 remand, the Veteran was afforded a VA examination in April 2011 in which the diagnoses were prostate adenocarcinoma, with no evidence of recurrent disease; Peyronie's disease, remote, not currently evident on examination; erectile dysfunction; and urinary incontinence, intermittent.  The VA examiner discussed the Veteran's history in detail and opined in pertinent part that prostate cancer was not caused by or a result of the use of testosterone replacement therapy or that he was improperly treated by the VA medical staff; Peyronie's disease and erectile dysfunction was not caused by or the result of prostate cancer treatment and this was no additional disability or caused by a lack of proper care or negligent treatment on the part of VA caregivers; urinary incontinence disorder was not caused by or a result of any delayed testing such as prostate-specific antigen (PSA) testing or improper treatment in light of the Veteran's use of testosterone replacement therapy.  

The VA examiner's rationale for his opinion, in pertinent part, stated that there was no compelling evidence that there was a straightforward correlation between increased testosterone and prostate cancer; multiple studies failed to show any association of higher serum testosterone levels and subsequent risk of prostate cancer; exogenous testosterone may provide systemic effects without affecting the intraprostatic levels of androgens, which could affect the risk of prostate proliferation in cancer development.  In conclusion, the VA examiner stated that there was no clear relationship between testosterone replacement therapy and the development of prostate cancer; moreover, he generally stated that the VA provided excellent care to the Veteran.
 
The Board finds that this opinion is inadequate for adjudication purposes as the rationale does not comport with the medical evidence of record.  Specifically, the Board noted in its January 2011 remand that the medical evidence of record confirmed that the Veteran was provided testosterone replacement therapies by VA medical professionals and that such treatment may increase the risk of prostate cancer; moreover, after an elevated PSA test result, the Veteran's testosterone treatment was discontinued.  See "Assessment/Plan," VA Primary Care Notes, Oct. 22, 2004, Apr. 28, 2004, Jul. 23, 2002; VA Treatment Note, Apr. 30, 2004.  The VA treatment note in April 2004 stated "as above, patient is on androgen replacement raising his risk of aggressive prostate cancer..."  

The Veteran also submitted a Food and Drug Administration (FDA) Medication Guide for AndroGel (testosterone gel) in which "possible risk of prostate cancer" and "patients treated with androgens may be at increased risk for prostate cancer" is noted in the instructions.

Finally, the Board again notes that evidence in the claim files suggested that from December 2004 to May 2005 no PSA testing was undertaken, and the Veteran was diagnosed with prostate cancer in September 2005.  See VA Oncology Summary, Sept. 16, 2005. 

Accordingly, the Board finds that an addendum opinion is warranted to address the aforementioned VA records and FDA Medication Guide linking androgens to increased risk for prostate cancer and to address the seeming lack of PSA testing in regards to the Veteran's level of care.

Claim for Acquired Psychiatric Disorder

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board accordingly expanded the Veteran's service connection claim for depression, as reflected on the current title page and in its January 2011 remand; however, the AMC issued Supplemental Statements of the Case in June and July 2012 in which it essentially stated that no change was required from the November 2008 rating decision in which service connection for depression was denied.

The Board finds that the AMC has not properly addressed, in a formal adjudication, whether service connection is warranted for any psychiatric disability other than depression.

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.) 

1.  The RO/AMC shall provide the Veteran and his representative with all required notice regarding the claim for service connection for psychiatric disability other than depression. 

2.  The RO/AMC shall undertake appropriate development to obtain any outstanding, available medical records pertaining to post-service treatment or examination of the Veteran's claimed psychiatric disability.

3.  Then, the RO/AMC shall provide the claims file to the VA examiner who conducted the April 2011 VA examination.  The examiner shall be requested to review the claims file and provide an addendum in which he specifically addresses the aforementioned VA treatment records and FDA guide, noting androgens may increase the risk for prostate cancer, and the seeming lack of PSA testing in regards to the Veteran's level of care in relation to the following questions:

(a)  Does the Veteran at least as likely as not have additional disability, to include (ii) prostate cancer, (iii) Peyronie's disease/erectile dysfunction and/or (iv) urinary incontinence disorder, resulting from any delayed testing (i.e., PSA testing) or improper treatment, in light of the Veteran's usage of testosterone replacement therapies? 

(b)  If additional disability is shown, was such additional disability the result of, or caused by, a lack of proper care or negligent treatment on the part of VA caregivers?  In other words, did any action or inaction by VA caregivers cause additional disability or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault?  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

(c)  If additional disability is shown, was the cause of the additional disability(ies) an event not reasonably foreseeable? 

[Note: The event need not be unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.] 

In addressing the foregoing, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

The examiner shall provide clear and complete medical reasoning and rationale (i.e. a discussion of the facts and the medical principles involved) for all requested opinions and findings, in a legible report. 

If the April 2011 VA examiner is unavailable, the claims file shall be reviewed by a VA oncologist (or other appropriately qualified physician) not associated or employed with the Robert J. Dole VA Medical Center.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



